DETAILED ACTION
This is the first office action regarding application number 16/810084, filed on March 05,2020, which claims benefit of PRO 62/819706, filed on March 18, 2019.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on May 13, 2022 is acknowledged.
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reinforcing material in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 is dependent on claim 1 and recites “film-feeding device”. However, the limitation “film-feeding device” has not been mentioned in claim 1. It should be amended to "a film-feeding device".  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A film-feeding device” in claim 5 is interpreted as roller as described in Fig. 1 and 2 of the original disclosure, and equivalents thereof.
“A roll-to-roll system” in claims 6 and 7 is interpreted as roller as described in Fig. 1 and 2 of the original disclosure, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is dependent on claim 1 and recites the limitation "the laser" .There is insufficient antecedent basis for this limitation in the claim because the limitation “laser” has not been mentioned in claim 1.
Claim 5 is dependent on claim 1 and recites “the metallic film substrate”. There is insufficient antecedent basis for this limitation in the claim because the limitation “metallic film substrate” has not been mentioned in claim 1. It is also not clear if metallic film substrate is a different material than metallic film.
Claim 5 is dependent on claim 1 and recites “the roll-to-roll nanoforming”. There is insufficient antecedent basis for this limitation in the claim because the limitation “roll-to-roll nanoforming” has not been mentioned in claim 1.
Claim 6 is dependent on claim 1 and recites “the nanoformed metal”. There is insufficient antecedent basis for this limitation in the claim because the limitation “nanoformed metal” has not been mentioned in claim 1. It is also not clear which metal is defined as nanoformed metal- is it metal layer before laser, after laser, after optical window.
Claim 7 is dependent on claim 1 and recites “the nanoformed metal”. There is insufficient antecedent basis for this limitation in the claim because the limitation “nanoformed metal” has not been mentioned in claim 1. It is also not clear which metal is defined as nanoformed metal- is it metal layer before laser, after laser, after optical window.
Claim 12 is dependent on claim 1 and recites “the material”. There is insufficient antecedent basis for this limitation in the claim because the limitation “material” has not been mentioned in claim 1. It is not clear if material is referring to metallic film, metal layer, ablative layer, or optical window.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 1, 4-8, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al., US 8499599 (hereafter Cheng) and further in view of Dumond et al., Recent developments and design challenges in continuous roller micro- and nanoimprinting,  J. Vac. Sci. Technol.B30, 010801, 2012 (hereafter Dumond).
Regarding claim 1,  Cheng teaches a laser nanoforming system and method for forming three-dimensional nanostructures from a metallic surface. Hence Cheng is from the same field as the instant claim.

    PNG
    media_image1.png
    536
    759
    media_image1.png
    Greyscale

Fig. 1 of Cheng teaches laser nanoforming using a nanomold
“A continuous laser nanoforming device comprising:” (Cheng teaches “a laser nanoforming system and method for forming three-dimensional nanostructures from a metallic surface” in abstract.)
“an underlying nanomold” (Fig. 2  teaches silicon nanomold, Fig. 1 teaches mold 106 under the workpiece.)
“wherein the metallic film comprises a metal layer and an ablative layer;”(Column 1, lines 35-40 teaches “A laser nanoforming system for forming three-dimensional nanostructures is disclosed that includes…. an ablative layer, a metallic surface located between the ablative layer and the underlying mold”. Additionally, this limitation is directed to a material or article worked upon by an apparatus. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115. )
“a laser generator capable of generating a laser beam to hit the ablative layer of the metallic film to generate a shockwave; and” (Column 1, lines 40-43 teaches “a laser generating a laser beam to hit the ablative layer and cause the ablative layer to vaporize into plasma and explode to generate a shockwave.”)
“a ….. optical window capable of confining said shockwave”(Column 1, lines 47-50 teaches “A confinement layer that is substantially transparent to the laser beam can be used to confine the shockwave.” Here the confinement layer corresponds to the optical window in the instant claim.)
“an underlying nanomold capable of continuously receiving and transporting a metallic film,….a movable optical window…. during the continuous motion of the metallic film.” (The limitation is interpreted as- a film is continuously moving along a nanomold. The optical window is moved when the metallic film is moved along the nanomold as described in paragraph [8-10] of the instant specification.  
Cheng does not explicitly teach a film continuously moving along a nanomold. Dumond teaches recent developments and design challenges in continuous roller imprinting. Hence Dumond is solving the same problem of continuously receiving and transporting film over a nanomold as the instant claim. 

    PNG
    media_image2.png
    557
    1048
    media_image2.png
    Greyscale

Fig. 16a of Dumond teaches a belt mold and roll-to-roll system 
Dumond teaches a long belt mold with a roll-to-roll imprinting device in Fig. 16a. Dumond teaches “The new system utilizes a three-step roller coating system and dual imprint rollers with a tensioned conveyor belt mold supported by the rollers, which are separated to create a large gap through which the UV light can expose the resin through the UV transparent substrate. UV curing of the imprinted resin takes place between the two rollers under the pressure provided by the belt tension” in page 010801-15, column 1. With the tensioned conveyor belt, the nanomold is continuously receiving and transporting a film to be printed. The area exposed to UV source corresponds to optical window in the instant claim. It is implied in Fig. 16a that as the film is moved along the conveyor belt and demolded by the backup roller, the optical window is moved.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the conveyor belt and rollers as taught in Dumond to the laser device in Cheng to move the metal film continuously along the nanomold and laser. One of ordinary skill in the art would have been motivated to do so because “Guo has unveiled a newly completed six-inch roll-to-roll and roll-to-plate capable apparatus and demonstrated four-inch wide continuous imprinting of somewhat larger 300 nm linewidth and 700 nm period gratings” as taught in page 010801-15, column 1 of Dumond.)
Regarding claim 4,
“The continuous laser nanoforming device of claim 1, wherein the optical window comprises silicate glass, soda-lime glass, CaF2, ZnSe, or any other solid or liquid media transparent at the wavelength of emission of the laser used.” ( Cheng teaches “A confinement layer substantially transparent to the laser beam can confine the shockwave” in abstract. Fig. 1 teaches a confinement layer 112. It is implied from Fig. 1 that layer 112 is solid or liquid.)
Regarding claim 5,
“The continuous laser nanoforming device of claim 1, wherein the device further comprises a film-feeding device configured to provide the metallic film substrate during the performing of the roll-to-roll nanoforming.” (Dumond teaches three roller resin coating system as a film feeding device. 
Even though Dumond uses the feeding device to coat a flexible substrate with resin, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the film feeding device as taught in Dumond to provide a metallic film substrate and add it in the laser system of Cheng. One of ordinary skill in the art would have been motivated to do so because “Interest in developing continuous micro-and nanoimprinting techniques has therefore been steadily increasing over the years as researchers have come to appreciate the throughput limitations of batch processing and the need for large area patterning beyond the wafer-scale” as taught in page 010801-2 of Dumond. )
Regarding claim 6,
“The continuous laser nanoforming device of claim 1, wherein the device further comprises a roll-to-roll system to transfer the nanoformed metal to a rigid, flexible, or stretchable substrate.” (Dumond teaches a roll-to-roll system to transfer the resin on a flexible substrate in Fig. 16a. Dumond teaches transferring the resin to a flexible substrate before nanoforming. 
Before the effective filing date of the claimed invention, it would have been obvious for a PHOSITA to duplicate the roll-to-roll system and arrange the duplicate system after the current backup roller so the nanoformed metal would be transferred to the flexible substrate. The courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04-VI-B. Furthermore, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). MPEP § 2144.04-VI-C.
One of ordinary skill in the art would have been motivated to do so because “Interest in developing continuous micro-and nanoimprinting techniques has therefore been steadily increasing over the years as researchers have come to appreciate the throughput limitations of batch processing and the need for large area patterning beyond the wafer-scale” as taught in page 010801-2 of Dumond. )
Regarding claim 7,
“The continuous laser nanoforming device of claim 1, wherein the device further comprises a roll-to-roll system to adhere the nanoformed metal to a rigid, flexible, or stretchable substrate.” (The limitation “adhere” is interpreted as “transfer”. The claim is similar scope to claim 6 and therefore rejected under the same argument.)
Regarding claim 8,
“The continuous laser nanoforming device of claim 1, wherein the underlying nanomold is a thin nanopatterned metal, polymer, ceramic, glass, or any combination thereof.” (Dumond teaches “These sheet molds are fabricated from the master using a nickel electroforming process, a casting process in the case of polymerized molds, or an imprint process in the case of polymer sheet molds” in page 010801-19. Dumond further teaches “there are a variety of fabrication methods compatible with the production of sheet molds with micro- to nano-scale features,” in page 010801-21. Hence nanomold formed of thin nanopatterned metal or polymer is established in the prior art.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use metallic mold as taught in Dumond in the laser system of Cheng. One of ordinary skill in the art would have been motivated to do so because “Nickel electroforming produces high strength metallic molds that are resistant to defect accumulation and the process does not damage the master mold pattern…. Replication by casting is perhaps the simplest and most inexpensive mold replication approach because no special equipment is required and because the replication process is typically achieved through polymerization chemistry. …. A wide variety of prepolymer resins and polymer solutions can be used in casting, including low surface energy materials like PDMS and fluoropolymers like Teflon” as taught in Dumond in page 010801-19.)
Regarding claim 12,
“The continuous laser nanoforming device of claim 1, wherein the underlying nanomold comprises one or more rollers to allow the underlying nanomold to maintain continuous contact with the material to nanopattern.” (Fig. 16a of Dumond teaches one or more rollers below nanomold.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the rollers and nanomold as taught in Dumond in the laser system of Cheng. One of ordinary skill in the art would have been motivated to do so because “Interest in developing continuous micro-and nanoimprinting techniques has therefore been steadily increasing over the years as researchers have come to appreciate the throughput limitations of batch processing and the need for large area patterning beyond the wafer-scale” as taught in page 010801-2 of Dumond. )
Regarding claim 13,
“The continuous laser nanoforming device of claim 1, wherein film-feeding device comprises one or a plurality of rollers.” (Dumond teaches three roller resin coating system as a film feeding device in Fig. 16a. 
Even though Dumond uses the feeding device to coat a flexible substrate with resin, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the film feeding device as taught in Dumond to provide a metallic film substrate and add it in the laser system of Cheng. One of ordinary skill in the art would have been motivated to do so because “Interest in developing continuous micro-and nanoimprinting techniques has therefore been steadily increasing over the years as researchers have come to appreciate the throughput limitations of batch processing and the need for large area patterning beyond the wafer-scale” as taught in page 010801-2 of Dumond. )
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Dumond as applied to claim 1 and further evidenced by David J. Elliott, in Ultraviolet Laser Technology and Applications, 1995, Chapter 3 (hereafter Elliott).
“The continuous laser nanoforming device of claim 1, wherein the laser generator is a carbon dioxide (CO2) laser, a continuous laser, a pulsed laser, or a fiber laser operating in the visible or infrared spectrum.” (Cheng does not explicitly teach the type of laser generator.
Dumond teaches UV excimer laser as a light source in roller nano imprinting system in page 010801-13, column 1, paragraph 3. Evidentiary reference Elliott teaches “Excimer lasers are a family of high pressure, pulsed gas lasers that produce intense ultraviolet (UV) light with high efficiency and high peak power at several useful wavelengths.” Hence UV excimer laser of Dumond corresponds to the pulsed laser of the instant claim.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use a UV excimer laser as taught in Dumond to the laser system in Cheng.  One of ordinary skill in the art would have been motivated to do so because “UV excimer lasers produce the highest collimated photon flux with the narrowest wavelength range (less than 1nm FWHM)” as taught in page 010801-13, column 1 in Dumond. )
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Dumond and evidenced by Elliott as applied to claim 2 and further in view of Kugler, Main Types of Lasers Used for Manufacturing- Key Properties and Key Applications, LME2011 (hereafter LME2011).
“The continuous laser nanoforming device of claim 2, wherein the laser generator is a carbon dioxide (CO2) laser generator.”(The primary combination of references does not teach a CO2 laser generator.
LME2011 teaches different laser generators and their properties. Hence LME2011 is solving the same problem of selecting a laser generator as the instant claim. LME2011 teaches CO2 laser generators process metals and non-metals on page 40. LME2011 further teaches on page 11 that laser ablation is “possible at all wavelengths with high peak power density and absorbing target material.”
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use a CO2 laser as taught in LME2011  to the laser system in Cheng.  One of ordinary skill in the art would have been motivated to do so because “10um lasers have the advantage in non-metals and processing legacy” as taught in page 40 of LME2011. CO2 lasers are well known and common in laser processing. Hence for a PHOSITA it is predictable to use it in a laser nanoforming system. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. MPEP 2143.F.)
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Dumond as applied to claim 1 above and further in view of Zhang et al., Effect of nano-sized titanium powder addition on corrosion performance of epoxy coatings, 2007 (hereafter Zhang).
Regarding claim 9,
“The continuous laser nanoforming device of claim 1, wherein the underlying nanomold is a metal-coated polymeric nanomold.” (The primary combination of references does not explicitly teach metal coated polymeric nanomold. 
Zhang teaches effect of titanium powder addition on epoxy coatings. Hence Zhang is solving the same problem of metal coating of epoxy as the instant claim.
Zhang teaches “epoxy coatings were modified by adding 5 wt.%, 10 wt.% or 20 wt.% of nano-sized titanium powder” in abstract. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use titanium coated epoxy as taught in Zhang to make the nanomold in Cheng. One of ordinary skill in the art would have been motivated to do so because “with high ionic resistance through the coating and low breakpoint frequency, the coating with 10 wt.% nano-sized titanium powder possessed the best corrosion resistance among the coatings tested,” as taught in abstract of Zhang. )
Regarding claim 10,
“The continuous laser nanoforming device of claim 1, wherein the underlying metal-coated nanomold is a titanium-coated epoxy-based nanomold.” (Similar scope as claim 9 and therefore rejected under the same argument.)
Regarding claim 11,
“ The continuous laser nanoforming device of claim 1, wherein the nanomold is coated with one or multiple layers of a reinforcing material.” (The limitation “reinforcing material” is interpreted as any material that helps with molding. The primary combination of references does not explicitly teach coating nanomold with reinforcing material. 
Zhang teaches effect of titanium powder addition on epoxy coatings. Hence Zhang is solving the same problem of metal coating of epoxy as the instant claim.
Zhang teaches “epoxy coatings were modified by adding 5 wt.%, 10 wt.% or 20 wt.% of nano-sized titanium powder” in abstract. Here titanium coating corresponds to the reinforcing material.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use titanium coating on the epoxy as taught in Zhang to make the nanomold in Cheng. One of ordinary skill in the art would have been motivated to do so because “with high ionic resistance through the coating and low breakpoint frequency, the coating with 10 wt.% nano-sized titanium powder possessed the best corrosion resistance among the coatings tested,” as taught in abstract of Zhang. )
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Dumond as applied to claim 1 and further in view of Bauswell, US 10700165 (hereafter Bauswell).
“The continuous laser nanoforming device of claim 1, wherein the ablative layer comprises graphite.” (The primary combination of references does not explicitly teach a graphite based ablative layer.
Bauswell teaches a laser shock peening system with ablative layer and confinement layer. Bauswell teaches a graphite ablative layer in column 6, lines 5-10. 

    PNG
    media_image3.png
    458
    520
    media_image3.png
    Greyscale

Fig. 1 of Bauswell teaches graphite ablative layer
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use graphite as ablative layer as taught in Bauswell to the laser system in Cheng. One of ordinary skill in the art would have been motivated to do so because “the graphite coating vaporizes immediately and creates a dense plasma plume which continues absorbing the laser energy. The heating and condensing of the plasma plume results in the formation of a variety of carbon species including clusters, single atoms, or ions. Kinetic energies of these carbon species are much higher than thermal” as taught in column 7, lines 30-35 in Bauswell.) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761